COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:     In re The Dallas Group of America, Inc. and Action Personnel, Inc.

Appellate case number:   01-14-00230-CV

Trial court case number: PR0073327-A

Trial court:             Probate Court of Galveston County

         On March 18, 2014, relators, The Dallas Group of America, Inc. and Action Personnel,
Inc., filed a petition for writ of mandamus and a related emergency motion requesting that we
stay proceedings in the above-referenced trial court case pending our determination of their
petition. We ORDER that all proceedings in the above-referenced underlying case are stayed.
See TEX. R. APP. P. 52.10(b). This stay is effective until the petition for writ of mandamus is
finally decided or the Court otherwise orders the stay lifted. Any party may file a motion for
reconsideration of the stay. See TEX. R. APP. P. 52.10(c).
        We further ORDER that the response to the mandamus petition by any real party in
interest shall be due by April 3, 2014.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually    Acting for the Court


Date: March 19, 2014